                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      UNITED STATES OF AMERICA,                      Case No. 12-cr-00678-MMC-1
                                                       Plaintiff,
                                  7
                                                                                        ORDER DIRECTING CLERK TO FILE
                                                  v.                                    EXHIBIT UNDER SEAL AND TO
                                  8
                                                                                        SERVE PARTIES WITH COPY OF
                                  9      JAMES B. CATLEDGE and DEREK F.C.               EXHIBIT
                                         ELLIOTT,
                                  10                   Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of a letter dated July 16, 2019,1 submitted by Jerry Harris

                                  14   ("Harris"), who asserts he is a victim of the crimes for which the above-named defendants

                                  15   have been convicted. In his letter, Harris asserts he is entitled to an award of restitution

                                  16   in the amount of $182,812.50. Attached to the letter are a number of exhibits, the last

                                  17   page of which contains a financial-account number.

                                  18          As financial-account numbers, with various exceptions not applicable to the instant

                                  19   matter, are not properly filed in the public record, see Fed. R. Crim P. 49.1(a)-(b), the

                                  20   Clerk of Court is hereby DIRECTED to file under seal the above-referenced page, see

                                  21   Fed. R. Crim P. 49.1(d), and to serve the parties with a copy thereof.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: July 26, 2019
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27          1
                                                Although the letter is dated "July 16, 2018," it would appear from its content it was
                                  28   written in 2019.
